DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claims 1-13 of U.S. Application No. 16/715655 filed on 12/16/2019 have been examined. 

Office Action is in response to the Applicant's amendments and remarks filed12/27/2021. Claims 1-13 have been amended. Applicant newly added 14-15. Claims 1-15 are presently pending and are presented for examination.

Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 112 (f): Applicant’s amendments with respect to claims 1-13 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 112 (f) to claims 1-13 have been withdrawn.
In regards to rejection under 35 U.S.C. § 101: Applicant’s amendments with respect to claims 1-13 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 101 to claims 1-13 have been withdrawn.
In regards to rejection under 35 U.S.C. § 102: Applicant’s amendments with respect to claims 1-13 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 102 to claims 1-13 have been withdrawn.


Allowable Subject Matter
Claims 1-15 are allowed over the prior art of record.
As per claim 1-15 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest: 	The prior art fails to explicitly teach a Madigan does not disclose each and every element of amended independent claims 1 and 13. Madigan does not specifically disclose a control unit configured to "determine that when a new event being a new weather event having occurred around the user is acquired, the new event that is identical in weather type to the guided event and that has an occurrence region without overlapping with an occurrence region of the guided event is guided, and the new event that is identical in weather type to the guided event and that has an occurrence region overlapping with the occurrence region of the guided event is not to be guided," as recited in independent claim 1 and similarly in independent claim 13. Instead, Madigan disclose that weather information may comprise data about the weather conditions relative to a vehicle's location and that may provide data about road segments affected by weather conditions. ([0048]). That is, Madigan appears to link weather information with a road segment and vehicle location, but does not disclose or suggest making a determination as to whether or not to track/guide the new event.  Furthermore, Madigan does not disclose the amended features of independent claims 1 and 13. That is, Madigan fails to disclose a control unit configured to "cause the interface unit to output a voice message indicating the weather type of the new event and display an outline of the occurrence region of the new event on a screen of the interface unit, when determined that the new event is guided," as recited in amended independent claim 1 and as similarly recited in amended independent claim 13. Madigan disclose a system that may generate a risk map. (Madigan, [0004]). As disclosed by Madigan, the computing devices may use received information received from databases (e.g., servers) to develop a risk map, and generate alerts that are included with the risk map that may help to alert a driver of potential risks. (Id. at [0060]). A risk (e.g., potential risk) may comprise anything that may create a dangerous driving condition or increase a likelihood of a vehicle getting into an accident. (Id.). A risk map may comprise an image (e.g., JPEG, TIFF, BMP, etc.), a video (e.g., MPEG), a graphics display (e.g. SVG), a hologram, or other visual outputs for illustrating a road segment or route being traveled by a vehicle. (Id.). The risk map may further include markers or other indicators of risks (e.g. risk objects). (Id.). Risks (e.g., risk objects) may be any item, event, or condition that may pose a danger to a vehicle 302, while the vehicle is on a trip or being operated. (Id.). In various embodiments, the risk map may be a multi- dimensional (e.g., two-dimensional (2D)) illustration. (Id.). Further, in some "cause the interface unit to output a voice message indicating the weather type of the new event and display an outline of the occurrence region of the new event on a screen of the interface unit, when determined that the new event is guided," as recited in amended independent claim 1 and as similarly recited in amended independent claim 13. 
Claims 2-12, 14, 15 depend from claim 1, therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668